Citation Nr: 1104406	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an increased rating for recurrent chronic 
bronchitis, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for mid to upper back 
strain, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2009, the Veteran testified during a hearing before a 
decision review officer (DRO) at the RO.  A transcript of that 
hearing is of record.  

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
recurrent chronic bronchitis has not been manifested by FEV-1 of 
40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent courses of systemic 
corticosteroids.

2.  Throughout the rating period on appeal, the Veteran's mid to 
upper back strain has not been manifested by forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
recurrent chronic bronchitis have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Codes 
6600, 6602 (2010).

2.  The criteria for a rating in excess of 10 percent for mid to 
upper back strain have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5237 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in January 2008 and March 2008 
that fully addressed all notice elements and were issued prior to 
the initial RO decision in these matters.  The letters provided 
information as to what evidence was required to substantiate the 
claims and of the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, the letters informed 
the Veteran of what type of information and evidence was needed 
to establish an effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  Moreover, his statements in support 
of the claims are of record, including testimony provided at a 
hearing before a DRO.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is seeking increased ratings for his recurrent 
chronic bronchitis and back strain.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

Recurrent Chronic Bronchitis

The Veteran's recurrent chronic bronchitis is evaluated as 30 
percent under Diagnostic Code 6600-6602, 38 C.F.R. § 4.97 (2010), 
and is thus rated on the basis of residuals under Diagnostic Code 
6602 for bronchial asthma.  See 38 C.F.R. § 4.27 (2010).  

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 56 to 
70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, 
or daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication warrants a 30 percent 
rating.  Bronchial asthma with FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic (oral 
or parenteral) corticosteroids warrants a 60 percent rating.  
Bronchial asthma with FEV-1 that is less than 40 percent 
predicted, or FEV-1/FVC less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications warrants a 
maximum 100 percent rating.  38 C.F.R. § 4.97.

Ratings for coexisting respiratory conditions such as chronic 
bronchitis will not be combined with each other; instead, a 
single rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the next 
higher evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96 (2010).

After a careful review of the record, the Board finds that an 
increased rating is not warranted for the Veteran's recurrent 
chronic bronchitis, for the reasons discussed below.  

VA clinical records dated in May 2008 reflect complaints of a 
cough times several days.  An upper respiratory infection was 
suspected.  In June 2008, the Veteran complained of difficulty 
breathing when lying down.  No pulmonary function tests were 
performed in conjunction with either instance of care.

An April 2008 VA examination report reflects a history of flare-
ups of bronchitis about five times per year, for which he saw his 
doctor.  Two to three such episodes were noted as being more 
severe.  The Veteran used inhalers twice per day, took 
antibiotics two to three times per year, and went to the 
emergency room two to three times last year, without being 
hospitalized.  He stated that he was unable to walk more than 1/8 
mile or walk up more than one flight of stairs.  Although not 
currently working, the Veteran missed 4 to 5 days of work per 
year due to his respiratory problems.  Upon examination, the 
lungs were clear to auscultation bilaterally and normal to 
percussion.  X-rays showed no active pulmonary disease.  
Pulmonary function tests showed FEV-1 of 74 percent of predicted, 
FEV-1/FVC of 106 percent predicted, and a diffusion capacity of 
the lung for carbon monoxide by the single breath method (DLCO 
(SB)) of 84.  The examiner provided a diagnosis of chronic 
bronchitis.

A January 2009 VA clinical report reflects complaints of 
shortness of breath at night.  This was deemed attributable to 
anxiety, however.

At his March 2009 DRO hearing, the Veteran complained of 
difficulty breathing at night.  He used "puffers" (inhalers) 
and indicated that the medication in one puffer was Atrovent.   
He was unsure of the active medicine in the others.

Given the above, the Board finds that the Veteran's recurrent 
chronic bronchitis has not been manifested by FEV-1 of 40 to 55 
percent predicted, FEV-1/FVC of 40 to 55 percent, at least 
monthly visits to a physician for required care of exacerbations, 
or intermittent courses of systemic corticosteroids to warrant a 
higher 60 percent rating under Diagnostic Code 6602.  Similarly, 
a DLCO (SB) of 84 does not warrant a higher 60 percent rating 
under Diagnostic Code 6600 for chronic bronchitis.  No other 
diagnostic code provides for a higher rating.

To the extent that the Veteran's inhalers may be corticosteroids, 
systemic use (oral or parenteral, i.e., through the skin) is not 
shown here.  Thus, a higher evaluation is not available on this 
basis.

In sum, there is no support for a higher rating here.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Mid to Upper Back Strain

The Veteran's mid to upper back strain is rated as 10 percent 
under Diagnostic Code 5299- 5237, 38 C.F.R. § 4.71a (2010), and 
is thus evaluated by analogy under Diagnostic Code 5237 for 
lumbosacral or cervical strain.  See 38 C.F.R. §§ 4.20, 4.27 
(2010).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the following evaluations are assignable with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease:  

10 percent for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height;

20 percent for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; 

30 percent for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine;  

40 percent for unfavorable ankylosis of the entire cervical 
spine; forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine;  

50 percent for unfavorable ankylosis of the entire thoracolumbar 
spine; and 

100 percent for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a 
(2010).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

After a careful review of the record, the Board finds that an 
increased rating is not warranted for the Veteran's mid to upper 
back strain.  

A November 2007 VA treatment note reflects no palpable spine 
tenderness, no weakness, intact sensation, and good range of 
motion.  

An April 2008 VA examination report reflects a history of surgery 
on the lumbar spine but not on the upper back.  The Veteran 
complained of constant pain in the upper back, with radiation to 
the shoulder blades.  He also some numbness in the upper back 
with the pain.  He denied any weakness or incontinence.  He 
reported having had three to four days of physician-prescribed 
bed rest in the past year due to the upper back and he missed 
four to five days of work in the last year due to upper back 
pain.  He had flare-ups two to three times per week, lasting 10 
minutes per episode, during which time he was unable to perform 
any physical activity.  

Objectively, the Veteran walked with a normal gait.  Examination 
revealed normal curvature and posture of the thoracic spine with 
no tenderness to palpation over the paraspinal processes or any 
spasms.  There was no pain in the thoracic spine on straight leg 
extensions bilaterally.  He had forward flexion to 90 degrees, 
extension to 30 degrees, left and right lateral flexion to 30 
degrees, and left and right lateral rotation to 30 with pain at 
the ends of range of motion.  There was no additional limitation 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  X-rays showed slight right mid-thoracic 
scoliosis.  The examiner provided a diagnosis of thoracic spine 
strain.

A March 2009 VA treatment note reflects no palpable spine 
tenderness, no weakness, intact sensation, no motor or sensory 
deficit, and good range of motion.  

Given the above, the Board finds that the Veteran's mid to upper 
back strain has not been manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  He could forward flex to 90 degrees at the VA 
examination and VA treatment notes showed good range of motion.  
His combined range of motion was 240 degrees.  He walked with a 
normal gait with normal curvature and posture.  Thus, a higher 20 
percent rating is not warranted.  

The Board also noted that the record shows no additional loss of 
function with repetition such as to justify a higher evaluation 
based on DeLuca principles.  
In this regard, the Board acknowledges the Veteran's testimony at 
his DRO hearing that he can only forward flex to 45 to 50 degrees 
without terrible pain and that he did not forward flex to 90 
degrees as stated in the VA examination report.  However, based 
on VA treatment notes dated prior to and since the VA examination 
showing good range of motion of the back, the Board finds that 
his assertion is not supported by the record and, thus, not 
credible.

While recognizing that the Veteran has complaints of pain, as 
described above, the record does not reflect evidence of 
additional impairment of his mid to upper back on clinical 
examination, as caused by such pain or related factors.  While 
the record reflects his complaints of pain on use, the objective 
evidence of record indicates no additional limitation of motion 
for ranges of motion.  Of note, the VA examiner observed that 
there was no additional limitation by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  Thus, although it 
has no reason to doubt that the Veteran suffers from pain, the 
Board is unable to identify any clinical findings that would 
warrant an increased rating under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

It is also noted that, to the extent applicable, Diagnostic Code 
5243 for intervertebral disc syndrome cannot afford a higher 
evaluation here.  Indeed, to achieve the next-higher 20 percent 
rating under that code section, the evidence must demonstrate 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  Note 
(1) to that code section defines an incapacitating episode as one 
requiring bed rest prescribed by a physician and treatment by a 
physician.  

Here, the Veteran has alleged that he was prescribed 3 to 4 days 
of bed rest for his spine disability.  Thus, the requirements for 
a 20 percent evaluation have not been approximated.

Finally, per note(1) to the general rating formula for diseases 
and injuries of the spine, the Board has considered whether 
assignment of a separate evaluation for neurologic manifestations 
of a back disability is appropriate here.  However, the evidence 
of record, as described in pertinent part above, shows normal 
neurologic findings.

In sum, there is no support for a higher evaluation for the 
Veteran's back disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Extraschedular consideration

The Board will now discuss whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluations are not inadequate.  
Evaluations in excess of those assigned are provided for certain 
manifestations of the service-connected recurrent chronic 
bronchitis and mid to upper back strain, but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disorders.  As the 
rating schedule is adequate to evaluate the disabilities, 
referral for extra-schedular consideration is not in order.

In sum, increased ratings for recurrent chronic bronchitis and 
mid to upper back strain are not warranted at any time during the 
rating period.  In reaching these conclusions, the Board has 
considered the applicability of benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against each 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for recurrent chronic bronchitis 
is denied. 

A rating in excess of 10 percent for mid to upper back strain is 
denied. 


REMAND

The Veteran contends that he has a right shoulder disability as a 
result of participating in Air Force-sponsored softball games.  
He asserts that, although he repeatedly injured the shoulder in 
service, he treated it himself and did not seek medical care.  
Alternatively, he contends that he injured the shoulder at the 
same time he injured his upper back when lifting a lid off of a 
missile container.

Initially, during his DRO hearing, the Veteran testified that he 
would be receiving additional treatment for his right shoulder in 
April 2009.  Reports of this treatment are not of record.  As 
such records would be pertinent to the appeal, the RO should 
obtain any treatment reports from Myrtle Beach and Charleston 
facilities since March 2009.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

It is further noted that the record clearly reflects current 
disability.  Indeed, an October 2005 VA treatment note first 
documents right shoulder problems.  Subsequent VA treatment notes 
reflect mild osteoarthritis of the right shoulder on x-ray, an 
intact rotator cuff on MRI, and diagnoses of a partial-thickness 
rotator cuff tear, possible SLAP (superior labral anterior-
posterior) lesion, impingement syndrome, and a frozen shoulder.

The Board finds that the Veteran is competent to report having 
had problems with his right shoulder since service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Moreover, he has credibly testified as to 
in-service activities that may have caused his present problems.  
Given the competent evidence of persistent or recurrent symptoms 
of disability since service and a current diagnosis of a right 
shoulder disability, the RO should schedule the Veteran for a VA 
examination to determine whether his right shoulder disability 
had its onset in service or within one year thereafter or is 
etiologically related to service.  See 38 C.F.R. § 3.159(c)(4) 
(2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any treatment 
reports from the Charleston VAMC, including 
the Myrtle Beach outpatient clinic, since 
March 2009.

2.  The RO should then schedule the Veteran 
for a VA orthopedic examination to determine 
the nature, extent, and etiology of his right 
shoulder disability.  His claims file should 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated tests should be conducted.  

The examiner should discuss the Veteran's 
report of continuity of symptoms, and provide 
an opinion on whether it is at least as 
likely as not that the right shoulder 
disability had its onset in service or within 
one year thereafter or is etiologically 
related to service, to include playing 
softball or the incident in which he injured 
his upper back when lifting a lid off of a 
missile container.  A complete rationale 
should be given for all opinions and 
conclusions.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative. 

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


